Citation Nr: 0723055	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for a left eye 
disability (claimed as a laceration of the left conjunctiva).

4.  Entitlement to service connection for disability claimed 
as hyperlipidemia.

5.  Entitlement to service connection for tonsillitis.

6.  Entitlement to service connection for an upper 
respiratory disability (claimed as a viral infection).

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a bilateral foot 
disability, to include tinea pedis.

9.  Entitlement to service connection for pharyngitis.

10.  Entitlement to service connection for a left thumb 
disability (claimed as left thumb strain).

11.  Entitlement to service connection for a left wrist 
disability (claimed as left wrist strain).

12.  Entitlement to service connection for bronchitis.

13.  Entitlement to service connection for a right elbow 
disability (claimed as a right elbow contusion).

14.  Entitlement to service connection for residuals of a 
laceration of the left forehead.

15.  Entitlement to service connection for a deviated nasal 
septum

16.  Entitlement to service connection for a back disability 
(claimed as back strain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to August 
1985.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision in 
which the RO denied the veteran's claims for service 
connection for above listed conditions.  In July 2004, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in November 2004, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in December 2004.  

In November 2005, the veteran withdrew his request for a 
hearing before a Veterans Law Judge (VLJ) at the RO.

The Board's decision on the claims for service connection for 
first 14 issues listed above is set forth below.  The claims 
for service connection for a deviated nasal septum and for a 
back disability are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  At the time of his retirement examination from service, 
the veteran had hearing loss in each ear to an extent 
recognized as a disability for VA purposes.

3.  The veteran's defective vision (refractive error) is not 
a disability for VA compensation purposes.

4.  While the veteran is shown to have refractive error, 
there is no competent medical evidence of a current left eye 
disability (to include as a residual of claimed laceration of 
the left conjunctiva).

5.  The veteran has been diagnosed as having hyperlipidemia, 
which is a laboratory test result that is not, in and of 
itself, a disability for VA compensation purposes, and there 
is no competent evidence of disability associated with 
hyperlipidemia.

6.  Although the veteran was treated for episodes of 
tonsillitis in service, there is no competent medical 
evidence that he currently has tonsillitis.

7.  Although the veteran was treated for upper respiratory 
infections and viral enteritis in service, there is no 
competent medical evidence that he has a current upper 
respiratory disability.

8.  There is no competent medical evidence that the veteran 
currently has a chronic headache disability.

9.  There is no competent medical evidence that the veteran 
currently has a bilateral foot disability, to include tinea 
pedis. 

10.  There is no competent medical evidence that the veteran 
currently has pharyngitis.

11.  There is no competent medical evidence that the veteran 
currently has a left thumb disability.

12.  There is no competent medical evidence that the veteran 
currently has a left wrist disability.

13.  There is no competent medical evidence that the veteran 
currently has bronchitis.

14.  There is no competent medical evidence that the veteran 
currently has a right elbow disability.

15.  There is no competent medical evidence that the veteran 
currently has residuals of a laceration of the left forehead.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

2.  The criteria for service connection for claimed defective 
vision are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).

3.  The criteria for service connection for a left eye 
disability (claimed as a laceration of the left conjunctiva) 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

4.  The criteria for service connection for disability 
claimed as hyperlipidemia are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).

5.  The criteria for service connection for claimed 
tonsillitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

6.  The criteria for service connection for an upper 
respiratory disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).

7.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).

8.  The criteria for service connection a bilateral foot 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

9.  The criteria for service connection for claimed 
pharyngitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

10.  The criteria for service connection a left thumb 
disability (claimed as left thumb strain) are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

11.  The criteria for service connection for a left wrist 
disability (claimed as left wrist strain) are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

12.  The criteria for service connection claimed bronchitis 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).
 
13.  The criteria for service connection a right elbow 
disability (claimed as a right elbow contusion) are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).

14.  The criteria for service connection for residuals of a 
laceration of the left forehead are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In view of the Board's favorable disposition of the claim for 
service connection for bilateral hearing loss, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim has been accomplished.

As regards the remaining claims herein decided, in a May 2004 
pre-rating letter, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claims.  
Clearly, this notice meets the VCAA's timing requirements.  

While the RO has not informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, this omission is not shown to prejudice the 
veteran.  Because, except of the veteran's claims for service 
connection for bilateral hearing loss, a back disability and 
a deviated nasal septum, the Board's decision herein denies 
the veteran's claims, no other disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records.  Although the record contains no 
post-service medical records, the veteran indicated, in a May 
2004 VA Form 21-4138, that he had provided all available 
documentation and requested that his claims be processed.  
Later, in a December 2004 VA Form 21-4138, the veteran stated 
that he "avoid[s] medical doctors and only go[es] to one 
when it is an emergency."  Although this latter statement 
was accompanied by duplicate copies of service medical 
records, the veteran did not identify any health care 
providers to which he might have gone to in an emergency.

Moreover, no further development to create any additional 
evidence for consideration in connection with the claim being 
decided is warranted.  As explained in more detail below, the 
claims for service connection are being denied because there 
is no medical evidence whatsoever that the veteran either 
currently has the claimed disabilities or the claimed 
disorders are not disabilities for VA compensation purposes.  
As the current record does not reflect even a prima facie 
claim for service connection, there is no requirement for VA 
to arrange for a medical examination and/or to obtain a 
medical opinion in connection with any claim being denied.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).   See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2006).  See also 38 U.S.C.A. § 1154 (West 2002).

After a full review of the record, including the medical 
evidence and statements made by the veteran, the Board finds 
that service connection for bilateral hearing loss is 
warranted.  However, for the reasons expressed below, the 
Board also finds that service connection for defective 
vision, a left eye disability, hyperlipidemia, tonsillitis, 
an upper respiratory disability (claimed as a viral 
infection), headaches, a bilateral foot disability (to 
include tinea pedis), pharyngitis, a left thumb disability, a 
left wrist disability, bronchitis, a right elbow disability, 
and residuals of a laceration of the left forehead is not 
warranted, for the reasons given below.  

A.  Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Early service medical records show whisper voice testing 
results of 15/15 or 20/20 in both ears.  But later service 
medical records include audiometric test results reflecting 
impaired hearing initially in the left ear and subsequently 
in both ears.  For example, on a January 1974 re-enlistment 
examination report, audiometric testing showed impaired 
hearing in the left ear and revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
 5
10
15
35
LEFT
15
10
15
35
60

November 1976 audiometric testing showed impaired hearing in 
both ears and revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
50
LEFT
25
20
15
15
50

On a December 1977 annual/re-enlistment examination report, 
audiometric testing showed impaired hearing in the left ear 
and revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
 5
10
10
30
LEFT
10
10
10
40
55

April 1981 audiometric testing showed impaired hearing in 
both ears and revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
40
LEFT
20
20
15
40
45

April 1983 audiometric testing showed impaired hearing in 
both ears and revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
50
LEFT
10
10
15
25
55

On an October 1983 annual examination report, audiometric 
testing showed impaired hearing in both ears and revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
45
LEFT
10
10
10
45
50

At the time of his retirement examination from service in 
April 1985, audiometric testing again showed impaired hearing 
in both ears and revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
45
LEFT
15
15
15
45
55

Thus, the veteran was specifically diagnosed with a bilateral 
hearing loss disability meeting the requirements of 38 C.F.R. 
§ 3.385 during active service.  Under the circumstances of 
this case, the Board finds that the criteria for service 
connection for bilateral hearing loss are met.  See 38 C.F.R. 
§ 3.303.



B.  Defective Vision and a Left Eye Disability

During service, in November 1968, the veteran complained of a 
"bloodshot" left eye without any associated pain.  On 
examination, no foreign bodies were noted; however, a small 
laceration of the conjunctiva with subconjunctival hemorrhage 
was noted, which was treated with boric acid ophthalmic 
ointment.  Although the veteran was to return in the morning 
for re-check, there is no further treatment noted.  
Subsequent, service medical records show the presence of 
refractive error on eye examinations and that the veteran 
wore glasses.  

On the veteran's April 1985 retirement examination report, 
the examiner noted that the veteran had presbyopia and 
amblyopia (refractive error) in both eyes that was 
correctable to 25/25 for amblyopia and to 20/20 for 
presbyopia with corrective lens and the veteran reported that 
he wore glasses or contact lens in the medical history 
portion of that report but denied any eye trouble. 

Considering these claims in light of the above, the Board 
notes that the record does not reflect the presence of a 
current disability upon which to predicate a grant of service 
connection for claimed defective vision or left eye 
disability.  

As regards the diagnoses of refractive errors (amblyopia and 
presbyopia), the Board points out that refractive errors are 
defects of the form or structure of the eye of congenital or 
developmental origin for which service connection may not be 
granted.  See 38 C.F.R. §§ 4.9, 3.303.   The Board notes that 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995), and Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993)).  However, there is no 
evidence whatsoever of any disability in this case.  As such, 
there is no competent evidence of a current disability upon 
which to predicate a grant of service connection on any 
basis, and, hence, no valid claim for service connection.  
See, e,g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau, 2 Vet. App at 144.

C.  Hyperlipidemia

The veteran's service medical records shows that the veteran 
was diagnosed as having Type IV hyperlipidemia (high 
cholesterol) on a January 1974 re-enlistment examination 
report.

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, hyperlipidemia 
is a general term for elevated concentrations of any or all 
of the lipids in the plasma, including hypertriglycerides and 
hypercholesterolemia (high cholesterol).  Dorland's 
Illustrated Medical Dictionary 795 (28th ed. 1994).  
Hyperlipidemia is a laboratory test result and not, in and of 
itself, a disability.  See 61 Fed. Reg. at 20,445 (May 7, 
1996).

Moreover, in this case, the finding of hyperlipidemia is not 
shown to be associated with any disability-much less one 
that was incurred in or aggravated by active service.  As 
such, there is no competent evidence of a current disability 
upon which to predicate a grant of service connection on any 
basis, and, hence, no valid claim for service connection.  
See, e,g., Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App 
at 144.

D.  Tonsillitis

The veteran's service medical records show that he was 
hospitalized for tonsillitis in March and April 1955, in 
March 1962 and in April 1964.  In the latter instance, a 
throat culture was positive for streptococcocic.  On the 
medical history portion of his April 1985 retirement 
examination report, the veteran noted that he had been 
hospitalized in 1961 for tonsillitis.  The examiner noted 
that there was no significant interval history.  Clinical 
findings were normal for his mouth and throat on that 
examination report.  There are no post-service treatment 
records reflecting any treatment for, or diagnosis of, 
tonsillitis.  In short, the medical evidence currently of 
record does not support the veteran's claim, and he has not 
presented or identified any existing evidence that would, in 
fact, support the claim, despite being given a number of 
opportunities to do so. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, medical 
evidence fails to show a current diagnosis of the disability 
for which service connection is sought, there can be no valid 
claim for service connection-on any basis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 
225.  

E.  An Upper Respiratory Disability

The veteran's service medical records show that he was 
treated for viral enteritis, in April 1981, and for upper 
respiratory infections on several occasions, most recently in 
June 1985.  On the medical history portion of his April 1985 
retirement examination report, the veteran did not complain 
of shortness of breath, pain or pressure in the chest, or 
chronic cough.  Clinical findings were normal for his lungs 
and chest on that examination report.  Moreover, there are no 
post-service treatment records reflecting any treatment for, 
or diagnosis of, an upper respiratory disability.  In short, 
the medical evidence currently of record does not support the 
veteran's claim, and he has not presented or identified any 
existing evidence that would, in fact, support the claim.  As 
indicated above, where as here, medical evidence fails to 
show a current diagnosis of the disability for which service 
connection is sought, there can be no valid claim for service 
connection-on any basis.  See Brammer, 3 Vet. App. at 225.  

F.  Headaches

The veteran's service medical records show that he was 
treated for headaches in March 1960, November 1960 and 
September 1968.  The latter appeared to be due to a head 
cold.  Although the veteran indicated a history of a head 
injury, he did not report a history of frequent or severe 
headaches on the medical history portion of his April 1985 
retirement examination report.  Clinical findings were normal 
for his head and neurological system on that examination 
report.  There are no post-service treatment records 
reflecting any treatment for, or diagnosis of, a chronic 
headache disability.  In short, the medical evidence 
currently of record does not support the veteran's claim, and 
he has not presented or identified any existing evidence that 
would, in fact, support the claim.  As indicated above, where 
as here, medical evidence fails to show a current diagnosis 
of the disability for which service connection is sought, 
there can be no valid claim for service connection-on any 
basis.  See Brammer, 3 Vet. App. at 225.  

G.  Bilateral Foot Disability (to include tinea pedis)

The veteran's service medical records show that he complained 
of athlete's foot (tinea pedis) in August (1965?) and in June 
1984.  He was treated with Desenex and Halotex solution.  It 
appears that around December 1983, the veteran stepped on a 
sewing needle and, although he tried to remove it, a piece of 
the needle remained in his left foot.  X-rays of his foot 
showed the presence of a foreign body, which was removed at 
the Charleston naval clinic.  No other treatment was noted in 
service.  On the medical history portion of his April 1985 
retirement examination report, the veteran did not indicate a 
history of foot trouble.  Clinical findings were normal for 
his feet and skin on that examination report.  There are no 
post-service treatment records reflecting any treatment for, 
or diagnosis of, a left foot disability or tinea pedis.  In 
short, the medical evidence currently of record does not 
support the veteran's claim, and he has not presented or 
identified any existing evidence that would, in fact, support 
the claim.  Where as here, medical evidence fails to show a 
current diagnosis of the disability for which service 
connection is sought, there can be no valid claim for service 
connection-on any basis.  See Brammer, 3 Vet. App. at 225.  

H.  Pharyngitis

From the end of December 1953 until January 1954, the veteran 
was hospitalized for acute pharyngitis.  Even though he 
complained of a sore throat on other occasions during 
service, he was not diagnosed with pharyngitis again.  
Although he did indicate a history of ear, nose and throat 
trouble on the medical history portion of his April 1985 
retirement examination report, clinical findings were noted 
as normal for the mouth and throat.  There are no post-
service treatment records reflecting any treatment for, or 
diagnosis of, pharyngitis.  In short, the medical evidence 
currently of record does not support the veteran's claim, and 
he has not presented or identified any existing evidence that 
would, in fact, support the claim.  Where as here, medical 
evidence fails to show a current diagnosis of the disability 
for which service connection is sought, there can be no valid 
claim for service connection-on any basis.  See Brammer, 3 
Vet. App. at 225.  

I.  Left Thumb and/or Left Wrist Disability

The veteran's sick call treatment record reflects that he was 
treated with sutures for a wound incised on the left wrist in 
March 1961.  His sutures were removed five days later.  In 
April 1969, the veteran fell and injured his left wrist.  He 
complained of pain localized at the base of the thumb and 
radiating over the dorsum of the wrist.  The veteran reported 
that he was unable to make a tight fist.  He denied previous 
fracture.  On examination, no edema or pain was noted in his 
left thumb.  X-rays revealed no fracture, dislocation or 
other abnormality.  The impression was acute sprain.  On the 
medical history portion of his April 1985 retirement 
examination report, the veteran reported a history of broken 
bones but clinical findings for the veteran's upper 
extremities were noted as normal.  There are no post-service 
treatment records reflecting any treatment for, or diagnosis 
of, any left hand/thumb/wrist disability.  In short, the 
medical evidence currently of record does not support the 
veteran's claims, and he has not presented or identified any 
existing evidence that would, in fact, support the claims.  
Where as here, medical evidence fails to show a current 
diagnosis of the disability(ies) for which service connection 
is sought, there can be no valid claim for service 
connection-on any basis.  See Brammer, 3 Vet. App. at 225.  

H.  Bronchitis

A chest x-ray performed in January 1954, when compared with 
one done in September 1953, revealed an increase in the 
bronchial vascular markings in both lung bases, more marked 
on the right.  However, no definite infiltrative process was 
seen.  No fluid level was present.  The impression was that 
these findings were suggestive of an acute bronchitis.  
Subsequent chest x-rays beginning in April 1954 were 
negative.  Although he complained of congestion and coughing 
on other occasions during service, he was not diagnosed with 
bronchitis again.  An asbestos medical surveillance program 
examination performed in November 1984 showed a history of 
exposure to asbestos for less than 15 days when he was 23 
years old and a history of smoking one pack of cigarettes a 
day since the age of 14.  On examination, his chest 
configuration was normal; no clubbing, crackles or wheezes 
were noted.  As noted above, clinical findings for his lungs 
and chest were noted as normal on his April 1985 retirement 
examination report.  There are no post-service treatment 
records reflecting any treatment for, or diagnosis of, 
bronchitis.  In short, the medical evidence currently of 
record does not support the veteran's claim, and he has not 
presented or identified any existing evidence that would, in 
fact, support the claim.  Where as here, medical evidence 
fails to show a current diagnosis of the disability for which 
service connection is sought, there can be no valid claim for 
service connection-on any basis.  See Brammer, 3 Vet. App. 
at 225.  

J.  Right Elbow

In December 1968, the veteran fell on the ice and injured his 
right elbow.  X-rays of the right elbow were negative for 
fracture.  On examination, there was marked swelling of the 
right arm with ecchymosis and tenderness.  Sensation and 
pulse were intact.  His grip was weak.  The impression was 
contusion of the right elbow, possible hemarthrosis.  By 
December 29, 1968, his right arm was considerably improved.  
He could flex to 80 degrees and extend to 160 degrees.  There 
was mild residual tenderness; otherwise his right arm was 
asymptomatic and he was able to return to full duty.  In 
October 1984, the veteran was seen for numbness in the tips 
of his second and third fingers after playing golf.  Range of 
motion at the elbow was good; no edema was present.  The 
impression was "?? Nerve impingement."  On further 
examination, motor and sensory functioning was within normal 
limits.  The assessment was rule out "? Peripheral 
neuropathy - non-impairing."  On the medical history portion 
of his April 1985 retirement examination report, the veteran 
did not report a history of painful or "trick" shoulder or 
elbow.  Clinical findings for the upper extremities were 
noted as normal on that examination.  There are no post-
service treatment records reflecting any treatment for, or 
diagnosis of, any right elbow disability.  In short, the 
medical evidence currently of record does not support the 
veteran's claim, and he has not presented or identified any 
existing evidence that would, in fact, support the claim.  
Where as here, medical evidence fails to show a current 
diagnosis of the disability for which service connection is 
sought, there can be no valid claim for service connection-
on any basis.  See Brammer, 3 Vet. App. at 225.  

K.  Laceration of the Left Forehead.

The veteran's sick call treatment record reflects that, in 
February 1957, the veteran given sutures for a wound on his 
forehead, which were removed four days later.  In September 
1968, the veteran was hit in the face by a fly ball while 
playing softball.  His face was debrided of foreign material, 
cleaned and a cream was applied to cover multiple abrasions.  
He was treated and released.  Annual examination reports 
dated in May 1977 and December 1979 both include a notation 
of a 1/3-inch scar, left eyebrow.  On the latter examination 
report, the examiner added "neg[ative] - NCD" (not 
considered disabling).  Subsequent, examination reports for 
item no. 39, identifying body marks, scars, and tattoos, 
noted no change.  There are no post-service treatment records 
reflecting any treatment for, or diagnosis of, residuals of a 
laceration of the left forehead.  In short, the medical 
evidence currently of record does not support the veteran's 
claim, and he has not presented or identified any existing 
evidence that would, in fact, support the claim.  Where as 
here, medical evidence fails to show a current diagnosis of 
the disability for which service connection is sought, there 
can be no valid claim for service connection-on any basis.  
See Brammer, 3 Vet. App. at 225.  

L.  All Disabilities

In addition to the medical evidence, in adjudicating each 
claims, the Board has considered the veteran's and his 
representative's written and reported assertions; however, 
none of this evidence provides a basis for allowance of the 
denied claims.  As indicated above, the denial of most of his 
claims turns on the medical matter of diagnosis-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, they are not competent to render a probative 
opinion on a medical matter.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
none of the lay assertions in this regard have any probative 
value.

For all the foregoing reasons, the veteran's claims for 
service connection for defective vision, a left eye 
disability, hyperlipidemia, tonsillitis, an upper respiratory 
disability (claimed as a viral infection), headaches, a 
bilateral foot disability (to include tinea pedis), 
pharyngitis, a left thumb disability, a left wrist 
disability, bronchitis, a right elbow disability, and 
residuals of a laceration of the left forehead must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence supports any of 
the claims herein decided, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for defective vision is denied.

Service connection for a left eye disability (claimed as a 
laceration of the left conjunctiva) is denied.

Service connection for disability claimed as hyperlipidemia 
is denied.

Service connection for tonsillitis is denied.

Service connection for an upper respiratory disability is 
denied.  

Service connection for headaches is denied.

Service connection for a bilateral foot disability, to 
include tinea pedis, is denied.

Service connection for pharyngitis is denied.

Service connection for a left thumb disability (claimed as 
left thumb strain) is denied.

Service connection for a left wrist disability (claimed as 
left wrist strain) is denied.

Service connection for bronchitis is denied.

Service connection for a right elbow disability (claimed as a 
right elbow contusion) is denied.

Service connection for residuals of a laceration of the left 
forehead is denied.


REMAND

The Board's review of the claims file reveals that a remand 
of the claims for service connection for a deviated nasal 
septum and for a back disability, is warranted.

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4). 

Service medical records show that the veteran had a long 
history of nasal obstruction and several episodes of nasal 
trauma.  In January and February 1982, the veteran was 
hospitalized and had a nasoseptoplasty under local anesthesia 
for a deviated nasal septum.  Subsequently, in August 1982, 
another septoplasty was performed.  By August 18, 1982, the 
veteran was doing well but still had a valvular nasal problem 
with collapse of nasal airway on rapid fast inhalation.  On 
the medical history portion of his retirement examination 
report, the veteran noted that he had nose operations in 
February and August of 1982 and the examiner annotated no 
significant interval history.  

Similarly, the service medical records show that the veteran 
was treated for pulled back muscles, diagnosed as muscular 
sprain of the paraspinal musculature in May 1971.  In July 
1990, the veteran complained that he felt a sudden pain in 
his back after operating a hand crank wench on a gig.  The 
impression was mild muscle strain.  In June 1984, the veteran 
was treated for left shoulder back pain, diagnosed as a 
sprain.  On his retirement examination report, the examiner 
recorded a history of chronic intermittent low back strain 
with no sequelae or current problems.  On the medical history 
portion of his retirement examination report, the veteran 
noted that he had recurrent back pain.  The examiner 
annotated that the veteran had occasional low back strain-
position dependent.  On examination, the examiner also noted 
slight point tenderness at L5-S1 space, straight-leg raising 
to 90 degrees, and motor/sensory deficits within normal 
limits from L3 to S2.  

Generally, a deviated nasal septum is considered a congenital 
defect, which is not a disease or injury for compensation 
purposes.  See, e.g., 38 C.F.R. §§ 3.303(c), 4.9.  While, as 
indicated above, service connection may be granted, in 
limited circumstances, for current disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (Id; Carpenter, 8 Vet. 
App. at 245; Monroe, 4 Vet. App. at 514-15), there is no 
medical opinion to address whether such has occurred in this 
case.  Such opinion is warranted, given the findings noted in 
service.  Similarly, there is no medical opinion evidence 
that addresses whether there exists a medical opinion between 
current back disability and the symptoms and problems 
pertaining to the back in service.  Under these 
circumstances, the Board finds that medical opinions in 
connection with the remaining claims for service connection 
would be helpful in resolving these claims.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the RO should arrange for the veteran to undergo 
VA respiratory and orthopedic examinations, by (a) 
physician(s), at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the original claim(s) for service connection (as 
consideration of the claim(s) will be based on the evidence 
of record).  38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination(s) sent to the veteran by the pertinent VA 
medical facility.

Further, to ensure that all due process requirements are met, 
prior to arranging for examination of the veteran, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to one or both of the 
claims remaining on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession, and ensure that its notice meets the 
requirements of Dingess/Hartman, cited to above-
particularly, as regards assignment of disability ratings and 
effective dates.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims for service 
connection for a deviated nasal septum and for a back 
disability.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims remaining on appeal that 
is not currently of record.  The RO 
should invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should ensure that its notice 
meets the requirements of 
Dingess/Hartman, cited to above-
particularly, as regards assignment of 
disability ratings and effective dates.  
The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic and respiratory examinations, 
by (a) physician(s), at an appropriate VA 
medical facility.

The entire claims file must be made 
available to the physician(s) designated 
to examine the veteran, and the 
examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  The physician(s) 
should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed, in 
a printed (typewritten) report(s).

The orthopedic examiner should specify 
all current disability(ies) affecting the 
back.  With respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that the 
disability is medically related to 
service, to include the problems and 
findings noted in the service medical 
records.

The respiratory examiner should confirm 
the presence of a deviated nasal septum 
or other current nasal condition.  With 
regard to each currently diagnosed 
condition, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that the 
veteran's deviated nasal septum is a 
disability resulting from superimposed 
injury or disease in service.

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for a deviated nasal 
septum and for a back disability, in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


